SLEET, Judge.
Gomaa Elsaid (the Husband) appeals a nonfinal order of the trial court granting temporary alimony to Karen Elsaid (the Wife) in the amount of $2500 a month, increasing temporary child support from $392.48 to $800.64 a month, and imposing sanctions for willful noncompliance with the trial court’s previous child support order. The Husband raises six issues on appeal. We affirm the order in its entirety but remand to the trial court for correction of scrivener’s errors in paragraphs 17 and 18, which provide the incorrect date for calculating the Husband’s temporary alimony and child support arrears. It is apparent from the record that the Husband owes arrears through November 2012, not November 2011.
We write further to encourage the trial court to schedule a final hearing on this matter to finally resolve these issues between the parties and prevent any potential inequities. Cf. George v. George, 32 So.3d 651, 652 (Fla. 2d DCA 2010) (encouraging the “trial court to take all reasonable steps to bring th[e] case to a final hearing because, if [the] temporary [support] award proves to have been unnecessary or too high, the trial court will have limited options to make an equitable adjustment in the final order”).
Affirmed in part, reversed in part, and remanded with directions.
WALLACE and MORRIS, JJ., Concur.